RICHARDSON, C. J.
Defendant appeals his convictions for unlawful possession of a firearm, ORS 166.250, attempt to use a deadly weapon, ORS 166.220, menacing, ORS 163.190, and resisting arrest, ORS 162.315. He argues that the court erred in denying his motion for disclosure of police personnel files and in denying various post-trial motions. We affirm.
Police officers attempted to arrest defendant after a disturbance at a tavern. An altercation ensued between two officers and defendant. During the altercation, defendant pointed a gun at one of the officers and threatened to kill him.
Defendant assigns error to the trial court’s refusal to disclose the personnel files of the officers. He sought disclosure to see if the files contained evidence to support his theory that the officers acted with excessive force and caused the altercation. The court examined the files in camera and ruled that they did not contain anything relevant to defendant’s case. Defendant contends that the court’s in camera inspection was insufficient, because there may have been earlier allegations or instances of excessive force. He also argues that there may be material discoverable under ORS 135.815.
The trial court’s in camera inspection of the files was the appropriate procedure to determine whether the files contained exculpatory material. We have examined them and have found no earlier allegations or incidents of excessive force, or any material subject to discovery under ORS 135.815. Defendant’s remaining assignments of error do not require discussion.
Affirmed.